Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to provisional application 62885000 filed on August 9th, 2019 has been accepted.
Information Disclosure Statement
The Information Disclosure Statement filed on December 10th 2021 has been considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities: in lines 4-8, there appears to be a redundancy with regards to the actuating of the IDT. Appropriate correction is required. See the rejection of claim 14 below for suggested phrasing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 11, 14 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ai et al (US 10758905), hereafter Ai. 
With regards to claim 1, Ai discloses A microfluidic system (Abstract; Figs. 8, 9), comprising: a substrate (20), a dispersion phase fluidic channel formed in the substrate (second channel 55), a continuous phase fluidic channel (channel 15) formed in the substrate and in fluid communication with the dispersion phase fluidic channel through an aperture (pump channel 70) in a channel wall therebetween; an interdigital transducer (IDT) in contact with the substrate (acoustic source 35) and configured to generate a surface acoustic wave (Col. 11, L44-45) to inject fluid from the dispersion phase fluidic channel into the continuous phase fluidic channel through the aperture (Col. 13, L49-51).

With regards to claim 6, Ai discloses all the elements of claim 1 as outlined above. Ai further discloses wherein the surface acoustic wave produced by the IDT refracts from fluid in the dispersion phase fluidic channel at a Rayleigh angle (Col. 12, L24-27). 

With regards to claim 7, Ai discloses all the elements of claim 1 as outlined above. Ai further discloses an optical system to detect the presence of a particle in the dispersion phase fluidic channel (Col. 14, L55-57).

With regards to claim 8, Ai discloses all the elements of claim 7 as outlined above. Ai further discloses a controller to actuate the IDT upon detection of the particle by the optical system (Col. 14, L62-65, using software for analysis).

With regards to claim 11, Ai discloses all the elements of claim 1 as outlined above. Ai further discloses wherein the substrate is a piezoelectric substrate (Col. 5, L1).

	With regards to claim 14, Ai discloses a method of sorting a particle population (Col. 15, L30-34), comprising: flowing a stream of particles in a dispersion phase fluidic channel that is formed in a substrate (Col. 15, L34); detecting a particle of interest in the stream of particles (Col. 14, L55-57); and inject a volume of fluid including the particle of interest from the dispersion phase fluidic channel into a continuous phase fluidic channel through an aperture (Col. 15, L46-50), by actuating an interdigital transducer (IDT) in contact with the substrate and configured to generate a surface acoustic wave (Col. 15, L42-45).

	With regards to claim 19, Ai discloses all the elements of claim 14 as outlined above. Ai further discloses wherein actuating the IDT refracts the surface acoustic wave from fluid in the dispersion phase fluidic channel at a Rayleigh angle (Col. 12, L24-27). 

With regards to claim 20, Ai discloses all the elements of claim 14 as outlined above. Ai further discloses wherein detecting the particle of interest comprises detecting the presence of the particle of interest in the dispersion phase fluidic channel using an optical system (Col. 14, L55-57).

With regards to claim 21, Ai discloses all the elements of claim 14 as outlined above. Ai further discloses wherein actuating the IDT comprises using a controller to actuate the IDT upon detection of the particle (Col, 14, L62-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9, 13, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai.

With regards to claim 9 and 22, Ai discloses all the elements of claim 8 and 21 as outlined above. Ai does not directly disclose wherein the controller is configured to supply a pulse of power to the IDT having a pulse length in a range from 25 microseconds to 100 microseconds. However, Ai discloses an example using a 300-microsecond pulse (Col. 9, L39-41). Additionally, Ai details the factors that are considered when choosing a power level and duration for the pulse (Col. 17, L27-32). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate pulse duration based on what particles are being separated. 

With regards to claims 13 and 25, Ai discloses all the elements of claims 1 and 14 as outlined above. Ai does not directly disclose wherein the injected fluid forms a droplet in the continuous phase fluidic channel having a diameter in a range from 20 micrometers to 70 micrometers. However, Ai discloses using the smallest acoustic wave possible to sort particles to improve sorting accuracy. Therefore, the diameter of the droplets is rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention based on the particles being sorted. 

Claim(s) 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai as applied to claims 1 and 14, respectively  above, and further in view of Bharadwaj et al (US 11084036), hereafter Bharadwaj. 

With regards to claims 2-3, Ai discloses all the elements of claim 1 as outlined above. Ai does not disclose wherein a channel height of the dispersion phase fluidic channel is less than a channel height of the continuous phase fluidic channel, wherein a ratio of the channel height of the dispersion phase fluidic channel to the channel height of the continuous phase fluidic channel is in a range from 30:60 and 30:90.
However, Bharadwaj discloses a change in depth between two adjacent channels (Col. 8, L64-66) resulting in a step (214). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a step portion as disclosed by Bharadwaj, to the channel as disclosed by Ai in order to aid the separation of particles (Col. 12, L35-36). Absent any evidence of criticality dimensions are considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention (MPEP 2144.04.IV.A).  

With regards to claims 15-16, Ai discloses all the elements of claim 14 as outlined above. Ai does not disclose wherein a channel height of the dispersion phase fluidic channel is less than a channel height of the continuous phase fluidic channel, wherein a ratio of the channel height of the dispersion phase fluidic channel to the channel height of the continuous phase fluidic channel is in a range from 30:60 and 30:90.
However, Bharadwaj discloses a change in depth between two adjacent channels (Col. 8, L64-66) resulting in a step (214). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a step portion as disclosed by Bharadwaj, to the channel as disclosed by Ai in order to aid the separation of particles (Col. 12, L35-36). Absent any evidence of criticality dimensions are considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention (MPEP 2144.04.IV.A).  

Claim(s) 4, 12, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai as applied to claims 1 and 14, respectively above, and further in view of Foster et al. (US 11040347)

With regards to claims 4 and 17, Ai discloses all the elements of claims 1 and 14 respectively as outlined above. Ai further discloses wherein actuation of the IDT shifts a location of the particle of interest from the dispersion phase fluidic channel to the continuous phase fluidic channel (Col. 15, L46-50). Ai does not disclose that this encapsulates the particle.
However, Foster, discloses a sorting process that encapsulates the particle (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the IDT disclosed by Ai to encapsulate the particle in the manner disclosed by Foster in order to prevent cross contamination.

With regards to claims 12 and 24, Ai discloses all the elements of claims 1 and 14 respectively as outlined above. Ai does not disclose wherein a polar fluid flows in the dispersion phase fluidic channel and a non-polar fluid flows in the continuous phase fluidic channel. 
However, Foster discloses using a non-polar liquid in one channel and a polar liquid in the other channel to make droplets (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use polar and non-polar fluids as disclosed by Foster in the channels disclosed by Ai to encapsulate the particle in the manner disclosed by Foster in order to keep the particles separate from each other. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai and Foster as applied to claim 4 above, and further in view of Branch et al. (US 9512421), hereafter Branch.

  	With regards to claims 5, Ai and Foster disclose all the elements of claims 4 as outlined above. Ai and Foster do not disclose wherein actuation of the IDT further lyses the particle. 
	However, Branch discloses wherein actuation of the IDT further lyses the particle (Col. 3, L20-24). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention that the IDT of Ai could be used to lyse the particle in the manner disclosed by Branch, if needed. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai as applied to claims 1 and 14, respectively above, and further in view of Branch.

	With regards to claims 18, Ai discloses all the elements of claim 15 as outlined above. Ai does not disclose wherein actuation of the IDT further lyses the particle. 
	However, Branch discloses wherein actuation of the IDT further lyses the particle (Col. 3, L20-24). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention that the IDT of Ai could be used to lyse the particle in the manner disclosed by Branch, if needed. 
	Claim(s) 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai as applied to claims 1 and 14, respectively above, and further in view of Craig et al. (US 11077441). 


With regards to claims 10 and 23, Ai discloses all the elements of claims 1 and 14 respectively as outlined above. Ai does not disclose wherein injecting the volume of fluid further comprises injecting the volume of fluid into a pre-existing droplet of fluid passing through the continuous phase fluidic channel.
However, Craig, discloses wherein injecting the volume of fluid further comprises injecting the volume of fluid into a pre-existing droplet of fluid passing through the continuous phase fluidic channel (Pressure source adding growth media in Fig. 1). It would have been obvious to a person with ordinary skill art to inject the fluid disclosed by Ai into a pre-existing droplet in the manner disclosed by Craig to reduce further processing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653